Case 1:20-cr-00073-TFM-B Document 137 Filed 08/16/21 Page 1 of 2                       PageID #: 1189




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION



    UNITED STATES OF AMERICA,                      *
                                                   *
                      VS.                          *     CRIMINAL NO. CR-20-00073-TFM
                                                   *
    TIA DEYON PUGH,                                *
                                                   *
                   Defendant.                      *

                   UNOPPOSED MOTION FOR LEAVE OF COURT
               TO FILE SENTENCING MEMORANDUM UNDER SEAL

           COMES NOW the Defendant, Tia Deyon Pugh, by and through undersigned

    counsel, and moves the Court for leave to file her Sentencing Memorandum under seal,

    and in support, shows as follows:

           1. Defendant is scheduled to be sentenced on August 19, 2021 at 1:00pm.

           2. Defendant submits that information contained in her sentencing memorandum is

    personal, confidential, and protected. Counsel for the United States will be served via

    separate email.

           3. Undersigned has discussed same with counsel for the United States to provide

    notice of said disclosure of information, and the United States does not oppose same.

           For the foregoing reasons, Defendant respectfully moves for leave of court to file

    said sentencing memorandum under seal.

                                                   Respectfully submitted,

                                                   s/GORDON ARMSTRONG
                                                   Gordon G. Armstrong, III
                                                   Attorney at Law
                                                   P.O. Box 1464
                                                   Mobile, Alabama 36633
                                                   Telephone: 251-434-6428
Case 1:20-cr-00073-TFM-B Document 137 Filed 08/16/21 Page 2 of 2                   PageID #: 1190




                                    CERTIFICATE OF SERVICE

                    I certify that on this 16th day of August, 2021, I electronically filed the
    foregoing with the Clerk of the Court using CM/ECF system which will send notification
    of such filing to:

    Christopher Bodnar, Esq.
    Justin Kopf, Esq.
    United States Attorney’s Office,
    63 N. Royal Street, Suite 600
    Mobile, AL. 36601

                                                 s/GORDON ARMSTRONG
                                                 Gordon G. Armstrong, III
